           Case 2:20-cv-01031-DMC Document 8 Filed 06/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                     No. 2:20-CV-1031-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are plaintiff’s motions for leave to proceed in forma

19   pauperis (ECF Nos. 2 and 6). Plaintiff has submitted a declaration that makes the showing

20   required by 28 U.S.C. § 1915(a). The requests to proceed in forma pauperis will, therefore, be

21   granted.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
           Case 2:20-cv-01031-DMC Document 8 Filed 06/16/20 Page 2 of 3

 1            To:      The California Department of Corrections and Rehabilitation
                       1515 S Street, Sacramento, California 95814:
 2

 3                     Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

 4   In addition to any initial partial filing fee required to be assessed, plaintiff will be obligated to

 5   make monthly payments in the amount of twenty percent of the preceding month’s income

 6   credited to plaintiff’s inmate trust account. The agency referenced above is required to send to

 7   the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s inmate

 8   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

 9   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

10                     Accordingly, IT IS HEREBY ORDERED that:

11                     1.      Plaintiff’s motions for leave to proceed in forma pauperis (ECF Nos. 2 and

12   6) are granted;

13                     2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

14   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

15                     3.      The director of the agency referenced above, or a designee, shall collect

16   from plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

17   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

18   to be clearly identified by the name and number assigned to this action;

19                     4.      Thereafter, the director of the agency referenced above, or a designee, shall

20   collect from plaintiff's inmate trust account the balance of the filing fee by collecting monthly

21   payments from plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

22   preceding month's income credited to plaintiff’s inmate trust account and forwarding payments to

23   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

24   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

25   payments to be clearly identified by the name and number assigned to this action;

26                     5.      The Clerk of the Court is directed to serve a copy of this order and a copy

27   of plaintiff's signed in forma pauperis affidavit to the address shown above; and

28   ///
                                                            2
        Case 2:20-cv-01031-DMC Document 8 Filed 06/16/20 Page 3 of 3

 1                 6.       The Clerk of the Court is further directed to serve a copy of this order on

 2   the Financial Department of the court.

 3

 4   Dated: June 15, 2020
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
